Citation Nr: 1726676	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-15 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial disability evaluation in excess of 10 percent prior to October 27, 2016, and a disability rating in excess of 30 percent from that date, for an atrioventricular block with pacemaker.

2. Entitlement to a compensable evaluation for a chest scar, status post pacemaker. 

3. Service connection for coronary artery disease (CAD), status post coronary artery bypass graft. 

4. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1954 to December 1958 and February 1959 to February 1975.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO). 

In his May 2013 substantive appeal, the Veteran requested a central office hearing.  In May 2017 correspondence, the Veteran withdrew his hearing request.  At that time, he also requested that the record be left open for sixty days for additional evidence.  However, later that month, the Veteran submitted correspondence stating that he had no more evidence to submit and requested the record be closed and submitted for adjudication. 

The issue of entitlement to a TDIU rating has been raised by the record and has been added to the appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453, 54 (2009) (holding that a request for a TDIU rating, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised). 

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. From February 8, 2011 until April 17, 2012, the Veteran's atrioventricular block resulted in a workload of greater than 7 metabolic equivalents (METs) but not greater than 10 METs that caused fatigue and angina, and required a pacemaker and continuous medication.

2. Beginning on April 18, 2012, the Veteran's atrioventricular block resulted in workload of greater than 5 METs but not greater than 7 METs that caused fatigue and angina. 

3. The Veteran has four painful scars on his body from operations to treat his heart conditions, including two on his lower extremities measuring 3 cm x 0.5 cm and 2.5 cm x 0.2 cm and two on his chest measuring 18.5 cm x 0.3cm and 5.8 cm x 0.2 cm. 

4. The Veteran's CAD is shown by the record to be caused by and related to events in service. 


CONCLUSIONS OF LAW

1. From February 8, 2011 to April 17, 2012, a disability rating of 10 percent is warranted for the Veteran's atrioventricular block. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.104 Diagnostic Code 7015 (2016). 

2. From April 18, 2012, a disability rating of 30 percent is warranted for the Veteran's atrioventricular block. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.104 Diagnostic Code 7015 (2016).

3. A disability rating of 20 percent is warranted for the Veteran's scars from multiple surgeries related to his service-connected heart disabilities.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.118 Diagnostic Code 7800-7805 (2016). 

4. The criteria for service connection for CAD status post coronary artery bypass graft have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.310 (2016).


REASONS OR BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The VCAA, in part, describes the VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claims for service connection and increased ratings. 

The notice requirements have been met.  VA's duty to notify was satisfied by letters dated March 2011 and June 2013.  See 38 U.S.C.A. § 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Those letters notified the Veteran of the information needed to substantiate and complete his service connection and increased rating claims, including notice of information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The letters also provided notice as to how VA assigns disability ratings and effective dates. 

Regarding the duty to assist, the Veteran's service treatment records (STRs) and relevant post-service treatment records have been obtained.  The agency of original jurisdiction (AOJ) arranged for appropriate VA examinations which were held in May 2011, April 2012, and October 2016.  The Board finds that the clinical findings and informed discussion of the history and cause of the Veteran's conditions in the examinations are sufficient for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-300 (2008).  

The Board finds that the record as it stands includes adequate, competent evidence to allow the Board to decide the matter of service connection and increased rating, and that no further development of the evidentiary record in these matters is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim. 

Legal Criteria - General

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board must adequately explain its decision, it is not required to discuss every piece of evidence of record in detail.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claims on appeal.

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran. 38 C.F.R. § 4.3.  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay evidence may be competent evidence to establish that an event or injury occurred during service, or that a chronic disability began during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board will grant the Veteran's claim if the evidence supports the claim or is in relative equipoise (that is, equally balanced for and against the claim).  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

Service treatment records (STRs) show that the Veteran first underwent an EKG in January 1971.  At that time, the physician noted that there was a left axis deviation and a right bundle branch block (RBBB).  The physician noted that he "would not diagnose heart disease with this EKG alone," but still cleared the Veteran for flying.  

In physical examinations dated November 1954 and November 1958, the examiner noted no abnormalities of the heart or vascular system.  In reports of medical history dated February 1959, January 1974, and October 1974, the Veteran reported no palpitation or pounding heart, shortness of breath, or chronic cough.  

In February 1994, the Veteran had an "abnormal EKG" with the physician noting a RBBB and a left anterior hemiblock.  In September 1995, the Veteran underwent myocardial perfusion imaging that showed findings "equivocal for an area of myocardium at risk for ischemia."  A Bruce stress test showed METs of 10 before the Veteran reported fatigue. 

In February 2003, VA treatment records show that the Veteran had an abnormal cardiac stress test.  The physician noted that there was "low grade reversibility in the mid-inferior wall of the [left ventricle]."  At that time, the Veteran had reported chest pains.  

Radiology reports from May 2003 showed that the "cardiac silhouette appears to be borderline.  The aorta appears to be slightly tortuous."  The physician noted no acute pathology.  Myocardial perfusion scanning revealed a 63% left ventricular ejection fraction and no wall thickening abnormalities.  The physician noted however that there were "small low grade areas of reversibility involving the mid inferior wall of the left ventricle," suggesting "[coronary artery disease]/small areas of myocardium at risk for ischemia." 

In December 2008, the Veteran had a pacemaker implanted.  The Veteran also underwent electrocardiogram (EKG) testing, heart catheterization, a coronary angiogram, and other diagnostic testing in that month.  The private physician noted an enlarged left atrium and right heart chambers as well as "mildly fibrocalcific aortic valve."  Additionally, the physician found arterial hypertension, 95% stenosis of the right coronary artery, and 40% stenosis of the left artery descending.  The ejection fraction of the left ventricle was noted to be 45%.  At that time the physician installed a stent in the right coronary artery.  

In January 2009, the Veteran was admitted to the hospital with reports of atrial fibrillation and chest pain.  The physician noted that the Veteran had recently been diagnosed with CAD. 

In January 2010 the Veteran underwent a myocardial perfusion scan that showed an ejection fraction of 62%, normal global left ventricular function, and normal exercise capacity.  

In February 2010, the Veteran underwent left heart catheterization, a coronary angiogram, and femoral angiogram.  The physician noted that the Veteran suffered from 70% to 80% stenosis of the left anterior descending artery and 20% to 30% stenosis of the stented, dominant right coronary artery.  The physician noted that the Veteran also suffered from a small right femoral artery fistula.  At that time, the Veteran had an ejection fraction of 60%. 

In November 2010, private treatment records show that the Veteran had an abnormal heartbeat with atrial fibrillation.  

In an April 2011 VA examination, the Veteran reported that because of his CAD, he experienced angina, shortness of breath, dizziness, and fatigue.  The examiner diagnosed the Veteran with CAD and hypertensive cardiomyopathy, noting that the Veteran had an abnormal EKG.  The examiner noted a scar on the "anterior side of the trunk precisely located upper left quadrant" and that it measured 4.5cm by .1cm.  The examiner noted that the scar was not painful on examination, there was no skin breakdown, and that there was no limitation or functional impairment from the Veteran's scar. 

In May 2011, EKG testing showed that the Veteran had trace aortic insufficiency, trace mitral regurgitation, and trace pulmonic insufficiency.  In June 2011, the Veteran's private physician noted that the Veteran's CAD remained "stable on his present medical regimen" and that his ejection fraction was 67%. 

On April 18, 2012, an interview-based METs showed that the Veteran reported dyspnea and angina at >5-7 METs.  The physician noted that the METs limitation level was due solely to the Veteran's heart conditions and that because of his heart condition he had "partial impairment [of] physical activities in accordance with METs level." 

In a May 2012 VA examination for scars, the examiner noted that the Veteran had more than three different scars including: bilateral leg scars for bypass surgery measuring 3cm x 0.5cm and 2.5cm x 0.2cm, a chest scar from the bypass surgery measuring 18.5cm x 0.3cm, and another chest scar from his pacemaker implantation measuring 5.8cm x 0.2cm.  The examiner noted that none of these scars were painful, unstable, or caused by burns.

In the May 2012 VA examination for a heart condition, the examiner noted that the Veteran had been diagnosed with CAD, valvular heart disease, cardiomyopathy, and implanted cardiac pacemaker.  The examiner noted that there had been atrioventricular block noted that caused arrhythmia, but otherwise no ischemia or history of myocardial infarctions.  The Veteran reported dyspnea and angina at >5-7 METs.  The examiner noted that there was partial impairment of the Veteran's ability to work because of his cardiac disabilities.  Left ventricular ejection fraction was noted at 60-70%, with a mild degree of tricuspid regurgitation. 

The examiner opined that CAD was at least as likely as not incurred in or caused by in-service injury, event, or illness, noting that STRs showed a first degree atrioventricular block as well as RBBB in January 1971.  The examiner also noted that the Veteran had exposure to environmental agents now associated with heart disease.  Overall, he opined that the Veteran's CAD was related to his combat experience while in tour in Thailand and Korea.

In private treatment records from August 2012, the Veteran underwent a heart scan that showed no evidence of ischemia, no prior infarct, and an ejection fraction of 69%.  

The Veteran stated that in February 2014 he was seen by his private physician for chest pain, shortness of breath, dizziness, and irregular heartbeat.  An EKG conducted at that time showed atrial fibrillation, for which he underwent a cardioversion.  Despite the cardioversion, the Veteran reports that his heart soon returned to atrial fibrillation.  

In March 2014, the Veteran's physician noted that he had been diagnosed with atrial fibrillation since 2009, CAD, hypertension, and hyperlipidemia.  The Veteran underwent catheter ablation to treat his atrial fibrillation at that time.  The Veteran's ejection fraction was noted to be 55%.  

In an October 2016 VA examination, the Veteran was diagnosed with CAD, supraventricular arrhythmia, valvular heart disease, cardiomyopathy, and hypertensive heart disease.  The examiner noted that an EKG dated October 2016 showed arrhythmia with sinus tachycardia.  Testing showed that the left ventricular ejection fraction was 60% with left ventricular global hypokinesis and hypertrophy.  The Veteran reported to have symptoms of dyspnea, fatigue, and angina at <3-5 METs score.  The examiner estimated that the Veteran's METs were <5-7 due solely from his cardiac conditions.  The examiner opined that the disability affected the Veteran's ability to work.  

In correspondence dated May 2017, the Veteran reported that he had three scars that were painful and required him to use lotion.  

Analysis

Increased Rating for Atrioventricular Block

The Veteran's atrioventricular block with pacemaker has been assigned a 10 percent rating effective February 8, 2011 and a 30 percent rating effective October 27, 2016 under Diagnostic Code 7015 (for atrioventricular block) and the Board will continue to use this diagnostic code to evaluate his disability.  See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) ("[W]hen a condition is specifically listed in the [Rating] Schedule, it may not be rated by analogy.").

The diagnostic code specifies that atrioventricular block resulting in a workload of greater than 7 METs but not greater than 10 METs that causes dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication or a pacemaker required is rated at 10 percent disabling. 38 C.F.R. § 4.104, DC 7015.

A 30 percent rating is assigned when atrioventricular block results in a workload of greater than 5 metabolic equivalents (METs) but not greater than 7 METs that causes dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling.  Id.

A 60 percent rating is assigned when atrioventricular block results in more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs that causes dyspnea, fatigue, angina, dizziness, or syncope, or; with left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.

Finally, a 100 percent rating is assigned when atrioventricular block causes chronic congestive heart failure, or; a workload of 3 METs or less that causes in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

For rating diseases of the heart, one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2. 

In this case, when rating the Veteran's atrioventricular block, the main differences between higher ratings within DC 7015 are contingent upon two numbers: the number of METs that cause dyspnea, fatigue, angina, dizziness, or syncope or the degree of left ventricular dysfunction as shown in ejection fraction.  38 C.F.R. § 4.104, DC 7015.  Because the code uses the language "or," either of these readings, METs or ejection fractions, can fulfill the criteria for a higher evaluation. 

The Veteran had a pacemaker implanted the entire period on appeal, and accordingly has met the requirements for 10 percent rating per DC 7015.  The question remains if a higher rating is best suited at any time during the period on appeal, beginning February 8, 2011.  

The record shows that the Veteran had a ejection fraction 60% or greater beginning in January 21, 2010 until April 17, 2012.  On April 18 2012, the Veteran had a METs score of >5-7 resulting in angina and fatigue, with an ejection fraction of 55%.  In the next month at a VA examination, the Veteran again was noted to have >5-7 METs that resulted in angina and fatigue, with an ejection fraction of 60-70%.  Finally in October 2016, the Veteran was observed to have a >5-7 METs before symtpoms and an ejection fraction of 60% with cardiac hypertrophy.  

Based on the above progression of the Veteran's METs, ejection fraction readings, and overall cardiac condition, the Veteran has met the requirements for a 30 percent evaluation beginning on April 18, 2012 because his METs at that time were <5-7 before he began to experience cardiac symptoms.  Based on his history, however, he did not meet the requirements for an evaluation higher than 30 percent. 

Overall, a 10 percent evaluation for atrioventricular block is warranted from February 8, 2011 until April 17, 2012 and a 30 percent evaluation is warranted beginning on April 18, 2012. 

The Board notes that at the October 27, 2016 VA examination, the Veteran reported he had a METs of <3-5 before reporting cardiac symptoms.  The examiner then however noted that the actual METs was <5-7 before cardiac symptoms due to the Veteran's heart conditions alone.  The Board notes that it appears METs were estimated in this examination, and while this is permissible according to 38 C.F.R. § 4.104, Note 2, such estimations are to be done by medical examiners.  See 38 C.F.R. § 4.104, Note 2 (stating that the estimation is to be completed by a medical examiner for the purposes of rating).While the Veteran is competent to describe his symptoms, METs are based on medical evidence that require medical expertise to calculate.  See Jandreau, 492 F.3d at 1372; Davidson, 581 F.3d at 1313. 

The Board also notes that the Veteran had an ejection fraction of 45% in December 2008.  While this would qualify for a 60 percent evaluation, the period when this reading occurred is not on appeal or during a period when the Veteran was service-connected for atrioventricular block.  Furthermore, it appears that this reading could have been caused by complications that were in that same month rectified by a surgical implantation of a stent or other treatment, because all ejection fraction readings after this date were above 50%.  The Board notes that because this period is not on appeal, it will not be considered for rating purposes for the period under consideration.  

Compensable Rating for Chest Scar

Scars are evaluated pursuant to the criteria found at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805.  Currently, the Veteran's scars have been assigned a noncompensable rating under Diagnostic Code 7800-7805 and the Board will continue to use these diagnostic codes to evaluate his scar disabilities.  See Copeland, 27 Vet. App. at 337. 

Diagnostic Code (DC) 7804 provides that one or two scars that are unstable or painful are rated 10 percent disabling.  Three or more scars that are unstable or painful are rated 20 percent disabling.  Five or more scars that are unstable or painful are 30 percent disabling.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this Diagnostic Code, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804.

In this case, the May 2012 VA examiner noted the Veteran had four non-painful post-heart surgery scars, including his pacemaker implantation and his bypass surgery.  Subsequent examiners also noted the presence of these scars. 

While the original claim was developed only for one scar related to pacemaker implantation, the Veteran subsequently had a quadruple bypass surgery and other procedures completed that produced additional scars.  The Board notes that the additional scars from these subsequent heart surgeries were to treat the Veteran's service-connected heart conditions and therefore, all of the scars noted will be considered in rating the Veteran's scar disability.  

In May 2017 correspondence, the Veteran reported that his scars were painful.  While previous RO determination had found that the Veteran's scars were not painful, the Board notes that the Veteran is competent to testify to symptoms capable of lay observation, including pain.  Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. 465 (1994).  According, the Board finds that the Veteran's scars are painful, despite the previous RO determination.

According to a VA examination in May 2012, the Veteran had four scars, one on each leg and one on his chest from his bypass surgery and another on his chest from his pacemaker implantation.  In May 2017 correspondence, the Veteran reported that he had three scars and that his scars were painful.  According to DC 7804, three or four scars that are unstable or painful should be rated as 20 percent disabling. 

A higher evaluation of 20 percent is not warranted unless there are five or more scars that are unstable or painful.  As the record currently shows, the Veteran has three (by his own report) or four (by VA examination report) scars that are painful.  Therefore, the most appropriate evaluation is 20 percent.  If the Veteran actually has five or more scars that are from heart surgeries or other service-related events, he is free to file a new claim for an increased rating. 

The Board notes that DC 7800, 7801, and 7802 do not apply to the Veteran's scars because they are not on his head, face, or neck and they do not cover an area greater than 77 square centimeters.  38 C.F.R. § 4.118, Diagnostic Code 7800-7802.  The Board notes that DC 7803 was eliminated from the Code effective October 23, 2008.  Additionally, because the Veteran has not noted any other disabling effects or symptoms caused by his scars, other appropriate diagnostic codes applicable under DC 7805 are not warranted.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Service Connection for CAD

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In this case, service connection is warranted for CAD.  It is clear that the Veteran suffers from ongoing complications related to his CAD and has had several surgeries to treat the disability.  It is also clear that while the Veteran was in service, physicians had concerns that the Veteran was developing the disease.  Finally, the May 2012 examiner opined that CAD was at least as likely as not incurred in or caused by in-service injury, event, or illness.  He noted that STRs showed a first degree atrioventricular block and a RBBB that were aggravating the condition.  The examiner also noted that the Veteran had in-service exposure to environmental agents that are now associated with heart disease.  Overall, he opined that the CAD is related to these service-connected disabilities as well as the Veteran's service.

The evidence of record supports the finding that the Veteran's CAD status post coronary artery bypass graft was caused by events in service and aggravated by his service-connected disabilities.  Therefore, service connection for CAD is warranted. 


ORDER

Entitlement to an increased rating in excess of 10 percent for the period from February 8, 2011 until April 17, 2012 is denied. 

Entitlement to an increased rating of 30 percent, but not greater, for the period beginning April 18, 2012 is granted, subject to the law and regulations governing the award of monetary benefits. 

Entitlement to an increased rating of 20 percent, but not greater, for scars is granted, subject to the law and regulations governing the award of monetary benefits. 

Entitlement to service connection for CAD status post coronary artery bypass graft is granted, subject to the law and regulations governing the award of monetary benefits. 
REMAND

As previously noted, a claim for entitlement to a TDIU rating has been raised by the record.  See Rice, 22 Vet. App. at 455.  May 2012 and October 2016 VA examiners noted that the Veteran's heart condition impacted his ability to work, preventing him from most forms of physical labor.  Additionally in June 2013, the Veteran reported that, because of his heart problems, he "no longer [had] the strength to do any kind of work - even simple yard work.  Very short periods in the hot sun cause me to go into atrial fibrillation." 

The Board notes that a completed VA Form 21-8940 (application for increased compensation based on unemployability) is not of record.  This form requests information regarding the Veteran's occupational and education history, which is necessary to determine entitlement to a TDIU rating.  As such, a remand is required to provide the Veteran with this form, or for him to submit equivalent information, as well as any other development deemed necessary by the RO.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.) 

1. Please provide the Veteran and his representative with a VCAA notice letter informing them of the information and evidence necessary to substantiate a claim for a TDIU rating.  Additionally, please provide the Veteran with a VA Form 21-8940 (application for increased compensation based on unemployability).  He should be provided with a reasonable period of time to submit this form and relevant information. 

2. Notify the Veteran that he may submit lay statements from himself and others detailing the impact his service-connected conditions have had on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

3. After completing any additional development deemed necessary, adjudicate the issue of entitlement to a TDIU rating in light of the pertinent evidence of record.  If the benefits requested on appeal are not granted, the Veteran should be furnished a supplemental statement of the case (SSOC), which addresses all of the pertinent evidence, and provides an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this claim must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


